DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant amendments submitted 07 May 2021 prior to examination have been considered. Claim 1 has been cancelled. Claims 2-17 have been added, and are now pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6-8, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kammel et al. (US 20150006012 A1) herein Kammel in view of Chmielewski et al. (US 20120028597 A1) herein Chmielewski.
In regards to Claim 2, Kammel discloses the following: 
Claim 2. (New): A vehicle traveling control apparatus applied to a vehicle, comprising:
an electronic control unit (at least [0026] “monitoring unit 3”) configured to:
continuously determine whether or not a driver of a vehicle is in an abnormal state where the driver loses an ability to drive the vehicle; (at least [0026] “emergency situation”, inherent of a driver without a pulse to have lost the ability to drive. See also claim 18, wherein an emergency situation is recognized the driver refuses to take control of the driving function, clearly suggesting that a driver may not be able to drive.)
transmit a help signal to a help net center based on a determination result that the driver is in the abnormal state, the help signal representing that the driver is in the abnormal state; and (at least [0039] “the health state of the drive, may be transmitted to rescue center 11 with the aid of computing unit 8 and communication unit 6” and “the rescue center thus has… the stopping place of the vehicle” and “rescue of the driver with respect to health-related aspects… may be optimized”)
stop the vehicle by decreasing a vehicle speed of the vehicle under a condition that, after transmitting the help signal, a stop permission signal has been received from the help net center. (at least [0006] “optimal stopping place for parking the vehicle” and [0016] “driver assistance system drives the vehicle to the selected stopping place and parks the vehicle”, see also [0012] “emergency situations may also be recognized and taken into account for triggering a safe parking”)
Kammel does not explicitly disclose stopping the vehicle under the condition that a stop permission signal has been received from the help net center. However, this is known in the art, as taught by Chmielewski. (at least [0032] “the vehicle 12 can receive a call from the call center 20 via the telematics unit 30 that includes an instruction for slowing down or stopping the vehicle 12.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Chmielewski with the invention of Kammel, with the motivation of providing a diverse array of emergency and non-emergency telematics services to a vehicle during an emergency situation from a central facility or a public safety access point. (Chmielewski, [0002])
In regards to Claim 6, Kammel discloses the following: 
Claim 6. (New): The vehicle traveling control apparatus according to claim 2, wherein the stopping the vehicle includes decreasing the vehicle speed of the vehicle to zero. (at least [0006] “optimal stopping place for parking the vehicle” and [0016] “driver assistance system drives the vehicle to the selected stopping place and parks the vehicle”, see also [0012] “emergency situations may also be recognized and taken into account for triggering a safe parking”)
In regards to Claim 7, Kammel discloses the following: 
Claim 7. (New): The vehicle traveling control apparatus according to claim 2, wherein the electronic control unit is configured to:
start decelerating the vehicle from a temporary abnormality determination point in time which is a timing at which the driver has been first determined to be in a temporary abnormal state; and (at least [0006] “optimal stopping place for parking the vehicle” and [0016] “driver assistance system drives the vehicle to the selected stopping place and parks the vehicle”, see also [0012] “emergency situations may also be recognized and taken into account for triggering a safe parking”)
determine that the driver is in the abnormal state when at least one of following two conditions is satisfied: a condition that the vehicle speed decreases to a predetermined vehicle speed (optional) and a condition that the temporary abnormal state has extended for a predetermined time. (at least [0006] “optimal stopping place for parking the vehicle” and [0016] “driver assistance system drives the vehicle to the selected stopping place and parks the vehicle”, see also [0012] “emergency situations may also be recognized and taken into account for triggering a safe parking”)
In regards to Claim 8, Kammel discloses the following: 
Claim 8. (New): The vehicle traveling control apparatus according to claim 7, wherein the electronic control unit is configured to finish decelerating the vehicle when driving operations by the driver have been detected before at least one of the two conditions is satisfied. (at least [0006] “optimal stopping place for parking the vehicle” and [0016] “driver assistance system drives the vehicle to the selected stopping place and parks the vehicle”, see also [0012] “emergency situations may also be recognized and taken into account for triggering a safe parking”, see also claim 18 “if the driver assistance system indicates to the driver an intended transfer of control of the driving function to the driver and the driver indicates an intent to take control of the driving function, the automatic parking of the vehicle is interrupted by the driver assistance system.”)
In regards to Claims 10 and 14-16: Claims 10 and 14-16 are the control methods performed by the vehicle traveling control apparatus of claims 2 and 6-8, respectively, and are therefore rejected the same or similar to claims 2 and 6-8, above.
Claim(s) 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kammel in view of Chmielewski as applied, in further view of Hassan et al. (US 20170274906 A1) herein Hassan.
In regards to Claim 3, Kammel does not explicitly disclose the following, which is suggested by Chmielewski: 
Claim 3. (New): The vehicle traveling control apparatus according to claim 2, wherein the electronic control unit is configured to, after transmitting the help signal, not stop the vehicle until the stop permission signal has been received from the help net center. (at least [0032] “the vehicle 12 can receive a call from the call center 20 via the telematics unit 30 that includes an instruction for slowing down or stopping the vehicle 12.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Chmielewski with the invention of Kammel, with the motivation of providing a diverse array of emergency and non-emergency telematics services to a vehicle during an emergency situation from a central facility or a public safety access point. (Chmielewski, [0002])
Further, this feature is better taught by Hassan (see at least [0036] “the control system may, responsive to determination of the driver's health parameters being indicative of a severe or life threatening health condition of the driver, may autonomously drive the vehicle to a hospital or medical center or may autonomously wirelessly communicate a distress signal to a remote server to call for help. The system may communicate the health parameters to the server or medical center so that the medical personnel are prepared for the particular health issue of the driver.”) 
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Hassan with the invention of Kammel, with the motivation of providing driver assistance that is appropriate to the emergency experienced. (Hassan, [0004])
In regards to Claim 4, Kammel does not explicitly disclose the following, which is suggested by Chmielewski: 
Claim 4. (New): The vehicle traveling control apparatus according to claim 2, wherein the electronic control unit is configured to, after transmitting the help signal, maintain the vehicle speed of the vehicle at a current vehicle speed until the stop permission signal has been received from the help net center. (at least [0032] “the vehicle 12 can receive a call from the call center 20 via the telematics unit 30 that includes an instruction for slowing down or stopping the vehicle 12.”, inherent that the vehicle would maintain a )
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Chmielewski with the invention of Kammel, with the motivation of providing a diverse array of emergency and non-emergency telematics services to a vehicle during an emergency situation from a central facility or a public safety access point. (Chmielewski, [0002])
Further, this feature is better taught by Hassan (see at least [0036] “the control system may, responsive to determination of the driver's health parameters being indicative of a severe or life threatening health condition of the driver, may autonomously drive the vehicle to a hospital or medical center or may autonomously wirelessly communicate a distress signal to a remote server to call for help. The system may communicate the health parameters to the server or medical center so that the medical personnel are prepared for the particular health issue of the driver.”) 
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Hassan with the invention of Kammel, with the motivation of providing driver assistance that is appropriate to the emergency experienced. (Hassan, [0004])
In regards to Claim 5, Kammel does not explicitly disclose the following, which is suggested by Chmielewski: 
Claim 5. (New): The vehicle traveling apparatus according to claim 3, wherein the electronic control unit is configured to, after transmitting the help signal, maintain the vehicle speed of the vehicle at a current vehicle speed until the stop permission signal has been received from the help net center. (at least [0032] “the vehicle 12 can receive a call from the call center 20 via the telematics unit 30 that includes an instruction for slowing down or stopping the vehicle 12.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Chmielewski with the invention of Kammel, with the motivation of providing a diverse array of emergency and non-emergency telematics services to a vehicle during an emergency situation from a central facility or a public safety access point. (Chmielewski, [0002])
Further, this feature is better taught by Hassan (see at least [0036] “the control system may, responsive to determination of the driver's health parameters being indicative of a severe or life threatening health condition of the driver, may autonomously drive the vehicle to a hospital or medical center or may autonomously wirelessly communicate a distress signal to a remote server to call for help. The system may communicate the health parameters to the server or medical center so that the medical personnel are prepared for the particular health issue of the driver.”) 
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Hassan with the invention of Kammel, with the motivation of providing driver assistance that is appropriate to the emergency experienced. (Hassan, [0004])
In regards to Claims 11-13: Claims 11-13 are the control methods performed by the vehicle traveling control apparatus of claims 3-5, respectively, and are therefore rejected the same or similar to claims 3-5, above. 
Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would each be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona, can be reached at (571) 272-6909.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
September 10, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669